DISMISSED and Opinion Filed February 11, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00797-CV

                      IN RE JOHN THOMPSON, Relator

          Original Proceeding from the 219th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 219-83205-2021

                        MEMORANDUM OPINION
                   Before Justices Schenck, Nowell, and Garcia
                            Opinion by Justice Nowell
      John Thompson has filed a pro se original petition for writ of habeas corpus

contending he has been detained for over ninety days in violation of article 17.151

of the code of criminal procedure. The Court has no jurisdiction to consider an

original petition for writ of habeas corpus. See TEX. CODE CRIM. PROC. ANN. art.

11.05; TEX. GOV’T CODE ANN. § 22.221(d); In re Spriggs, 528 S.W.3d 234, 236

(Tex. App.—Amarillo 2017, orig. proceeding); In re Ayers, 515 S.W.3d 356, 356–

57 (Tex. App.—Houston [14th Dist.] 2016, orig. proceeding) (per curiam).

      We dismiss relator’s petition for want of jurisdiction.
                /Erin A. Nowell//
210797f.p05     ERIN A. NOWELL
                JUSTICE




              –2–